Title: Charles Artzt to Thomas Jefferson, 22 June 1812
From: Artzt, Charles
To: Jefferson, Thomas


            Sir Baltimore the 22 June 1812.
            I take the liberty to introduce myself to Your acquaintance, under protection of the mechanical arts, which i profess, and which Your patriotismus promotes.It is now soon three years since i came to this country from France, for the purpose to construct several machines, belonging to a new spining sistem of which Mr: White, mecanicien a Paris, was the inventor, and which Mr: George Sullivan from Boston, intendet to introduce in this country. During the space of nearly two years, both me and Mr: Sullivan tried with all possibel industrie and perseverance, every way, to bring this spining sistem, to such a point, that it might be something more than merely an inferiour mechanical curiosity. Our  eforts, however, were vain, and tired on the end, me to plough, he to sow continually, withoud a prospect of a good harvest, Mr: Sullivan finally gived up the enterprise.—His certificat hereafter confirms the facts related, and a sampel of thread, which i subjoin, shows that my labour was not withoud merit, altough it was withoud profit.
            The maner in which that bussiness has been carried on, and the novelty of the machines himself, had excited the attention of the public; it could, of curse, not fail but that such an end of such  an undertaking, proved hurtfull to my own reputation, principaly as the particular circumstances, of my coming to this country, the name of the inventer in Paris, and the young age of the invention as well as of the situation in which the first machine of this kind yet now exists in Paris, were all entirely unknown to the public here. Anxious therefore, to vindicate my honour, and to proof myself an artist, worth the attention and confidence of the public, i resolved to stay in Boston, and through my own means and industrie produce something, what might turn to my favor the judgement of the public. The object upon which my choice fell, was nail cutting machinery; for, altough these machines, used in the vicinity of Boston, were almost in every respect perfect uncorrigible, yet there had one important improvement often been attempted and never been attained, viz, to have these machines selffeeding. It seemed therefore the most convenient for my purpose, to undertake the invention of a selffeeding nail=machine, and after four months working, it i had the satisfaction, to present to the public a complete selffeeding nail machine, made on a small scale, yet all from metal, and only fit to cut nails from hoops of tin, or lead or copper. I fancied now my cause entirely gained, and a new foundation for a solid reputation, and a happy independency, laid down and secured. I supposed that soon there would come forward, men who would establish a factory, and advance a fund which would give to my industrie a useful extend.—Vain presumption!—a stranger withoud aquaintance, a mecanicien withoud fortune, is like a vessel vessell withoud sail and rudder on the open see; great chance it is that a favorable breeze brings it, in the shortest time, to the best harbour. Four months i had to wait, till an acceptable offer was made to me; it came from Henry Jackson, an Irish gentleman here in Baltimore, to this place then i repaired from Boston, and here, since the last month of May, i have been bussy to execute in natural grandeur my first nail=machine, which i hope will be completed and in operation with the end of this month, and imediatly after i shall exhibit it in Washington, for securing the patent right, which then i mean to sell out as occasion may occurr.—Thus far, Sir, the history of me and my doings since i came to this country; if You will please now to indulge me yet a little farther, i will shortly expose to You, what i wish and propose for the future, and finaly shall implore Your wisdom and condescendency, for some advice about the best maner of obtaining  these wishes and purposes. Excuse me Sir, for all that freedom. I have not the honour of being known to You, or knowing You myself personally, yet such is my confiance, that i might apply, what Tully somewhere says “nihil habet nec ingnii humani natura majus quam ut possis, nec mentis integritas melius, quam ut velis augere bonum publicum, felicitate privatorum.”
            I wished for the remaining half (when yet it is a half) of my life, to put in useful exercise, all what i have been gathering laboriously, in the other half, that is past; all the seeds i wished wish to plant, and all the plants to raise; may the public then cut down the richest part of the harvest, if but the honour and a decent independency remains for me! The picture which fancy with her liveliest colours, represents as an ideal of happiness for my taste, is following:A spot where nature smiles in rural beauty dress’d, where the air and water is healthy and  pure, where a stream is found, to put up a mill sied, where good coal=mines and iron works are ney, where a good natured industrious people is settled all round, and finally where comunication with distant marked=places is easy and cheap: on such a place i would carry into execution an establishment, comprehending some of the most useful branches for national industrie, and such as i belive to be able to produce, by particular manipulations, better and cheaper as comonly they are found. This establishment i would begin with fabrication of cut nails together with rolling out of hoops; after that, fabrication of work=tools such as vizes, deystocks, bowlea , dividing plates, ingines for cutting whels wheels with ordinair and with helical teeth, engines for cutting screws of any tread and size, for printing and other presses, grist=mills cc. chains made by a machine invented at first by Vaucanson and improved by me, wire=draw plates, woodscrews, hinches; when these, or part of these articles were carried on in a regular and benefical way of fabrication, i would a new begin to try some ideas about spining machines, than some quite original ones about weaving looms,—in a word, i would dilght delight in researches for improving improvments and discovering discoveries in the field of practical mechanics, and live in a bussy retirement, happy by these studies and useful by these exertions.—If is nothing easier for the imagination as to trace a plan of that kind, there is in the same time nothing more difficult and seldom, as to find an artist cautious enough to make the most convenient steps, to put it in execution and attain the wished end. Very often it happens that the man of talents and learning is as unknown by the world as unacquainted with it, and very seldom therefore that he meets with the good fortune, to bet be in his laudable attempts, assisted by these; who would be disposed to assist when they were acquainted with the occasion, and convinced of the utility of assistance, so the civil society not seldom looses the greatest part of the benefice which all would have increased the public wellfare, when on one side, all the usefull forces, and on the other, all the noble sentiments, which are coexisting, were in the same time co-operating.
            But it is time, that i conclude a letter, which is imodest for his lenght, and which yet seems to me unfinish’d for his contents.My intention was, to make myself known to a friend of the useful arts, and so to open to one prospect more, to become a useful tool myself, in the society where i liv; in the same time i gratify by this, a long felt desire of expressing my esteem to a man, whose virtues present to this new Grece, Aristides noble likness of the old.
            Should You deem, Sir, any of my sincere sentiments, and patriotic wishes worthy Your attention, and should occurr to Your mind any Idea, proper to promote that useful activity, which i consider as the essence of our happiness and duty here below, be pleased, Sir, to give to me comunication of it; and adress Your note to Baltimore, No: 34 High=street, old town.I am, Sir, with the most candid respect and attatchement
            Your humble servantCharles Artztfrom Saxony
          